Exhibit 99.1 Contact: Kevin Gregory, CFO (859) 586-0600 x1424 kgregory@pomeroy.com Pomeroy IT Solutions Names Keith Coogan as CEO and President, and Ken Waters as Chairman of the Board of Directors. Hebron, KY – October 16, 2007 – Pomeroy IT Solutions, Inc. (NASDAQ:PMRY) a technology and services solution provider, today announced that its board of directors has namedKeith R. Coogan to serve as the company’s Chief Executive Officer and President.Mr. Coogan will also serve on the company’s Board of Directors. The company further announced Kenneth R. Waters has been named as non-executive Chairman of the Board of Directors. “Our search for a new Chief Executive Officer and President has been focused and thorough.Keith came to our attention because of his demonstrated ability to lead top performing teams and his track record of driving shareholder value.He is a proven executive; exhibiting a strong mix of strategic, analytic, and leadership skills.Keith will work with the Company’s management to expand key strategic relationships, drive business growth and improve the competitive positioning of the company”, said Waters. "I look forward to working with the Board of Directors, our partners, our customers and, most importantly our employees, to further enhance our shareholder value.With our focus on providing superior customer service and execution, we will continue to enable our customers to improve their competitive strengths through our value added IT products and professional services.I want to thank the Board of Directors for this opportunity and the confidence they have expressed in me,” said Coogan. Coogan, 55, most recently served as the Chief Executive Officer of Software Spectrum, Inc. a global software reseller with over two billion dollars in annual sales. Coogan joined Software Spectrum in 1990 as Vice President of Finance, and was named Executive Vice President & Chief Operating Officer in 1996 and President in 1998.Shortly after the sale of Software Spectrum to Level (3) Communications, Inc. (NASDAQ: LVLT) in 2002, Coogan was promoted to Chief Executive Officer, a role he continued until the sale of Software Spectrum to Insight Enterprises, Inc. (NASDAQ:NSIT) in September 2006. Coogan holds a bachelor's of Science degree, in accountancy from Indiana State University, and is a Certified Public Accountant.He also serves on the board of directors for Kronos Worldwide, Incorporated (NYSE:KRO) and Titanium Metals Corporation (NYSE:TIE). Waters, 56, has been a Member of the Board of Directors since June 2004.Mr. Waters is currently President of KRW LLC, a private consulting company, and Chief Executive Officer of E-Seek Inc., a private ID hardware company. Previously, he served as Chief Executive Officer of Computerland from 1986
